 

Exhibit 10.2

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
June 30, 2014 (the “Effective Date”), between Tile Shop Holdings, Inc. (the
“Company”) and Timothy C. Clayton (“Executive”).

 

RECITALS

 

WHEREAS, the parties entered into a written agreement governing Executive’s
employment with the Company as its Senior Vice President and Chief Financial
Officer on July 28, 2012, which includes the Company’s Nondisclosure,
Confidentiality, Assignment and Noncompetition Agreement (together, the
“Employment Agreement,” attached as Exhibit 1);

 

WHEREAS, Executive gave formal notice on the date hereof that he is voluntarily
resigning from his employment with the Company and the Company has accepted his
resignation; and

 

WHEREAS, the parties have mutually agreed to extend Executive’s employment
through August 22, 2014, provide for the performance of certain duties after
that date, and to memorialize these terms in writing.

 

NOW THEREFORE, in consideration of the mutual promises and provisions contained
in this Agreement, the parties, intending to be legally bound, agree as follows:

 

AGREEMENT

 

1.     Term of Employment. The parties agree that the terms of the Employment
Agreement remain in full force and effect except as modified by a specific
provision of this Agreement. The parties further agree that Executive shall
continue as the Company’s Senior Vice President and Chief Financial Officer
through the close of business on August 11, 2014 and that Executive shall remain
an employee of the Company through the close of business on August 22, 2014.

 

2.     Compensation. Provided that Executive performs his obligations to the
Company, he shall receive the following compensation:

 

A.   Base Salary. Executive shall receive his current annualized Base Salary of
$208,000.00 ($8,666.66 semi-monthly) through August 22, 2014, paid in accordance
with the Company’s standard payroll practices and subject to all applicable
withholdings and deductions.

 

B.     Benefits. Executive shall receive the benefits he currently receives for
health, dental, and life insurance through August 31, 2014 on the same terms and
subject to the same conditions as currently apply to him.

 

 
 

--------------------------------------------------------------------------------

 

 

C.     Laptop Computer. Executive shall receive his current laptop computer
without cost following the removal of the Company’s confidential and proprietary
information as described in Section 4 of this Agreement.

 

D.    Other Compensation. The exercise period for Executive’s stock options that
are vested and unexpired on the last day of his employment (110,000 options)
shall be extended to December 31, 2015.

 

3.      Duties During and After Termination of Employment. For the duration of
his employment with the Company, Executive shall perform the usual and customary
duties he has been performing as the Company’s Chief Financial Officer and such
other duties as may reasonably be requested by the Company’s Chief Operating
Officer. During and after the termination of his employment with the Company,
Executive shall assist the Company in its defense of Beaver County Employees’
Retirement Fund, et. al v. Tile Shop Holdings, Inc., et al., Civ. No.
0:14-cv-00786 (the “Action”) and all matters related to the Action by providing
historical and factual information and performing such duties as the Company may
reasonably request. Executive shall perform these duties without regard to
whether he is a named defendant in the Action. Should Executive fail to perform
the duties reasonably requested of him following the termination of his
employment as described in this Section 3, and after receiving written notice of
the applicable duties and a ten business day opportunity to perform such duties,
the extension of the exercise period described in Section 2.D of this Agreement
shall be cancelled and Executive shall have thirty days to exercise the vested
and unexpired stock options following receipt of notice of such cancellation.

 

4.     Return of Certain Confidential and Proprietary Information. On or about
the last day of his employment with the Company, Executive shall provide his
current Company laptop to the Company, and the Company shall remove all
confidential and proprietary information (except information Executive and the
Company agree Executive should retain to perform the duties described in Section
3) and return the laptop to Executive. This obligation shall be in addition to
Executive’s obligation to return Confidential Information as set forth in the
Employment Agreement.

 

5.     Termination. Executive’s employment with the Company shall automatically
end at the close of business on August 22, 2014 without further action required
by either party. When Executive’s employment with the Company ends, for any
reason, the Company shall only pay Executive or Executive’s successors in
interest: (1) the unreimbursed out-of-pocket expenses incurred by Executive on
behalf of the Company prior to the date of termination in accordance with the
Company’s normal business practices; (2) 85 hours of unused Paid Time Off; (3)
Executive’s Base Salary through the date of termination; and (4) any amounts or
benefits to which Executive is entitled under the Company’s applicable benefit
plans in accordance with the terms of such benefit plans or applicable law.
Executive shall not be entitled to additional pay or benefits of any nature upon
the termination of his employment for any reason; provided, however, Executive
may elect to continue his participation in the Company’s health insurance
benefits at his expense pursuant to COBRA by notifying the Company in the time
specified in the COBRA notice provided Executive in connection with his
termination of employment.     

 

 
 

--------------------------------------------------------------------------------

 

 

6.      Representations. Executive represents and warrants that: (1) he has had
the opportunity to review this Agreement with counsel of his own selection
before signing it, (2) he has carefully read and understands this Agreement, and
(3) he acknowledges that he is bound by the Company’s Nondisclosure,
Confidentiality, Assignment and Noncompetition Agreement, and that he has
complied with its terms in all respects and that he will continue to do so;
provided, however, for purposes of this Agreement, “Non-Competition”as used in
the Nondisclosure, Confidentiality, Assignment and Noncompetition Agreement with
respect to the Company’s business activities, products and services shall refer
to the business activities, products and services associated with a specialty
retailer of manufactured and natural stone tiles, setting and maintenance
materials, and related accessories.  The Company represents to Executive that
the indemnificaton in his current indemnification agreement shall continue to
apply to actions while an executive of the Company notwithstanding his
termination of employment, all in accordance with its terms.

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to Employment
Agreement to be duly executed and delivered as of the day and year first above
written.

 

 

TILE SHOP HOLDINGS, INC.

 

/s/ Robert A. Rucker

By: Robert A. Rucker

President and Chief Executive Officer

 

 

/s/ Timothy C. Clayton

Timothy C. Clayton

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 1

TILE SHOP HOLDINGS, INC.

14000 Carlson Parkway

Plymouth, Minnesota 55441

 

July 28, 2012

 

Timothy C. Clayton

14000 Carlson Parkway

Plymouth, Minnesota 55441

 

Dear Tim:

 

We are delighted to offer you a position at Tile Shop Holdings, Inc. (the
“Company”). This letter serves to confirm the terms of our offer of employment:

 

Position:

 

Senior Vice President and Chief Financial Officer

 

 

 

Start date:

 

The closing date of the Company’s contribution and merger transactions with JWC
Acquisition Corp. If the closing of such transactions does not occur for any
reason, then this offer will be null and void, you will not become an employee
of the Company.

 

Status:

 

Full-time, Regular

 

 

 

Reporting to:

 

Bob Rucker

 

 

 

Compensation:

 

Base salary (annualized) of $200,000, which is $8,333.33 semi-monthly, paid in
accordance with the Company’s normal payroll procedures.

You should note that the Company may modify salaries and benefits from time to
time as its Board of Directors or the Compensation Committee thereof deems
necessary or appropriate, and all forms of compensation which are referred to in
this offer letter are subject to applicable withholding and payroll taxes.

 

 

 

Bonus:

 

For the remainder of 2012, your bonus arrangement will be the same as the bonus
arrangement that The Tile Shop, LLC, currently has in effect for its senior
executives (other than Bob Rucker), pro-rated for the partial year during which
you are employed by the Company.

 

For the 2013 calendar year, and subject to approval of the Compensation
Committee, you will be eligible for an annual cash bonus based on the Company
achieving a target EBITDA level for 2013, as determined by the Compensation
Committee prior to the beginning of the 2013 calendar year. The precise amount
of the bonus (which can range from 0% to 100% of your base salary) will be
calculated by linear extrapolation for EBITDA achievement that falls between 85%
of the target EBITDA and 115% of the target EBITDA. For example, if the
Company’s actual EBITDA for 2013 is exactly the target EBITDA, then your bonus
would be 50% of your base salary (i.e., $100,000). If the Company’s actual
EBITDA for 2013 is 115% or more of the target EBITDA, then your bonus would be
100% of your base salary (i.e., $200,000), but if the Company’s actual EBITDA
for 2013 is less than 85% of the target EBITDA, then your bonus would be $0.

 

For the 2014 calendar year and subsequent calendar years, it is expected that
your bonus would be calculated in a similar fashion (i.e., based on the Company
achieving certain target EBITDA levels for each such calendar year, as
determined by the Compensation Committee prior to the beginning of each such
calendar year).

  

 
 

--------------------------------------------------------------------------------

 

 

Benefits:

 

You will be eligible to receive the Company’s standard benefit package for
employees of your level; provided, however, that you will be entitled to three
(3) weeks of vacation each calendar year.

 

 

 

Responsibilities:

 

The Chief Executive Officer will outline your specific duties, responsibilities,
and performance expectations.

 

 

 

Stock Options:

 

Subject to approval by the Company’s Board of Directors, you will be granted
options to purchase 220,000 shares of the Company’s common stock. The exercise
price of the options will be the fair market value of the Company’s common stock
as of the date of grant. These options will vest in accordance with, and will
otherwise be subject to, the terms of the Company’s 2012 Equity Award Plan (the
“Plan”) and your Incentive Stock Option Agreement entered into pursuant thereto.

 

 

 

Change of Control:

 

 

In the event of Change of Control of the Company (as defined in the Plan), if
you are (a) not offered employment or continued employment by the Successor
Entity (as defined in the Plan) upon consummation of such Change of Control, or
(b) if prior to the first anniversary of such Change of Control, (i) you are
discharged by the Successor Entity other than for Cause (as defined in the Plan)
or (ii) you resign from your employment with the Successor Entity as a result of
a Constructive Termination (as defined below), all of your unvested stock
options will vest and become exercisable immediately prior to such Change of
Control or cessation of employment, as applicable.

 

“Constructive Termination” will occur if you resign from your employment with
the Successor Entity within thirty (30) days following (i) a material reduction
in your annual base salary or job responsibility or (ii) the relocation of your
principal office location to a facility or location located more than fifty (50)
miles from your principal office location on the date of the Change of Control.

 

 

 

Severance:

 

If you are terminated without Severance Cause (as defined below) or resign for
Good Reason (as defined below), you will be entitled to receive an amount equal
to (i) your then current base salary for a six-month period commencing with the
effective date of your termination of employment with the Company (the
“Severance Period”) and (ii) an amount equal to six (6) times the monthly amount
that the Company paid for your participation in the Company’s health insurance
plan during the month immediately preceding the your termination date. The
foregoing amounts will be payable pro rata over the Severance Period in
accordance with the Company’s normal payroll practices; provided, however, that
the Company will not make any severance payments unless and until (x) you
execute and deliver to the Company a general release in substantially the form
of Exhibit A attached hereto (the “Release”), (y) such Release is executed and
delivered to the Company within twenty-one (21) days after your termination date
and (z) all time periods for revoking the Release have lapsed. If you are
terminated during the month of December of any calendar year and are owed
severance hereunder, no severance payments will be made prior to January 1st of
the next calendar year and any amount that would have otherwise been payable to
you in December of the preceding calendar year will be paid to you on the first
date in January on which you would otherwise be entitled to any payment.
Following your termination date, all benefits offered by the Company, including
health insurance benefits, will cease. From and after such date, you may elect
to continue your participation in the Company’s health insurance benefits at
your expense pursuant to COBRA by notifying the Company in the time specified in
the COBRA notice you will be provided and paying the monthly premium yourself.
Notwithstanding the above, if you are a “specified employee” within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
then any amounts payable to you during the first six (6) months and one day
following the date of termination that constitute nonqualified deferred
compensation within the meaning of Section 409A of the Code (as determined by
the Company in its sole discretion) will not be paid to you until the date that
is six (6) months and one day following such termination to the extent necessary
to avoid adverse tax consequences under Section 409A of the Code.

 

 
 

--------------------------------------------------------------------------------

 

  

 

 

“Severance Cause” will mean (i) willful misconduct in connection with your
employment or willful failure to perform your responsibilities in the best
interests of the Company, as determined by the Company’s Board of Directors;
(ii) conviction of, or plea of nolo contendre or guilty to, a felony other than
an act involving a traffic related infraction; (iii) any act of fraud, theft,
embezzlement or other material dishonesty by you which harmed the Company; (iv)
intentional violation of a federal or state law or regulation applicable to the
Company’s business which violation was or is reasonably likely to be injurious
to the Company; or (v) repeated failure to perform your duties and obligations
of your position with the Company which failure is not cured within thirty (30)
days after notice of such failure from the Company’s Board of Directors to you.

 

“Good Reason” for your resignation will exist if you resign from your employment
with the Company as a result of (i) a material reduction in your annual base
salary or job responsibility or (ii) the relocation of your principal office
location to a facility or location located more than fifty (50) miles from your
current principal office location.

 

If a copy of your Social Security Card is not already on file with the Company,
please provide the Company with your Social Security Card when you execute and
return this letter.  We will make a copy of your card and it will be kept in
your employee file for payroll purposes.

 

Please understand that your employment with the Company is for no specified
period and constitutes “at-will” employment. As a result, you are free to resign
at any time, for any reason or for no reason, with or without notice. Similarly,
the Company is free to conclude its employment relationship with you at any
time, with or without cause, and with or without notice.

 

The Company reserves the right to conduct background investigations and/or
reference checks on all of its potential employees. Your job offer, therefore,
is contingent upon a clearance of such a background investigation and/or
reference check, if any.

 

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States, if you have not already done so. Such documentation must be
provided to the Company within three (3) business days of your date of hire, or
our employment relationship with you may be terminated.

 

 
 

--------------------------------------------------------------------------------

 

 

Like all Company employees of your level, you will be required, as a condition
of your employment with the Company, to sign the Company’s Nondisclosure,
Confidentiality, Assignment and Noncompetition Agreement, a copy of which is
attached hereto as Exhibit B (the “Non-Competition and Non-Disclosure
Agreement”).

 

You agree that, during the term of your employment with the Company, you will
not engage in any other employment, occupation, consulting or other business
activity directly related to the business in which the Company is now involved
or becomes involved during the term of your employment, nor will you engage in
any other activities that conflict with your obligations to the Company.

 

To indicate your acceptance of our offer, please sign and date the attached
Acceptance and Acknowledgement. This letter, along with the Company’s
Non-Competition and Non-Disclosure Agreement, set forth the terms of your
employment with the Company and supersede any prior representations or
agreements, whether written or oral. This letter may not be modified or amended
except by a written agreement, signed by the Chief Executive Officer of the
Company and by you.

 

Sincerely,

 

TILE SHOP HOLDINGS, INC.

 

/s/ Robert A. Rucker

 

Robert A. Rucker

Chief Executive Officer and President

 

 
 

--------------------------------------------------------------------------------

 

 

ACCEPTANCE AND ACKNOWLEDGMENT

 

I accept the offer of employment from the Company as set forth in the offer
letter dated July 28, 2012. I understand and acknowledge that my employment with
the Company is for no particular duration and is at-will, meaning that I, or the
Company, may terminate the employment relationship at any time, with or without
cause and with or without prior notice. Additionally, I acknowledge that the
Company reserves the right to conduct background investigations and/or reference
checks on all of its potential employees, and that my job offer, therefore, is
contingent upon a clearance of such a background investigation and/or reference
check, if any.

 

I understand and agree that the terms and conditions set forth in the offer
letter represent the entire agreement between the Company and me superseding all
prior negotiations and agreements, whether written or oral. I understand that
the terms and conditions described in the offer letter, along with the Company’s
Non-Competition and Non-Disclosure Agreement are the terms and conditions of my
employment. No one other than the Company’s Chief Executive Officer is
authorized to sign any employment or other agreement which modifies the terms of
the offer letter and the Company’s Non-Competition and Non-Disclosure Agreement,
and any such modification must be in writing and signed by either such
individual. I understand that the Company may modify salary and benefits as well
as other plans and programs from time to time as its Board of Directors or the
Compensation Committee thereof deems necessary or appropriate

 

I also understand that if the closing of the Company’s contribution and merger
transactions with JWC Acquisition Corp. does not occur for any reason, then the
offer of employment as set forth in the offer letter dated July 28, 2012, will
be null and void, I will not become an employee of the Company.

 

Signature:           /s/ Timothy C. Clayton                

 

Printed Name: Timothy C. Clayton

 

Date: July 28, 2012

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

WAIVER OF CLAIMS AND GENERAL RELEASE

 

This Waiver of Claims and General Release (the “Release”) is to confirm that the
undersigned’s at-will employment with Tile Shop Holdings, Inc. (the “Company”)
is terminated effective as of_______, 201_ (the “Termination Date”). Effective
as of the Termination Date, by execution of this Release, the undersigned
(“you”) hereby resign from all offices you hold with the Company and any of its
subsidiaries.

 

 

Please read this Release carefully. To help you understand the Release and your
rights as a terminated employee, consult with your attorney.

 

Consistent with the provisions of that certain Offer Letter Agreement by and
between you and the Company dated as of [________], 2012 (the “Offer Letter
Agreement”), the Company will provide you with severance pay pursuant to the
terms of the Offer Letter Agreement. In consideration for the severance payments
and other good and valuable consideration set forth in the Offer Letter
Agreement, you hereby agree as follows:

 

1.          Release. You hereby release and forever discharge the Company and
each of its past and present officers, directors, employees, agents, advisors,
consultants, successors and assigns from any and all claims and liabilities of
any nature by you including, but not limited to, all actions, causes of actions,
suits, debts, sums of money, attorneys’ fees, costs, accounts, covenants,
controversies, agreements, promises, damages, claims, grievances, arbitrations,
and demands whatsoever, known or unknown, at law or in equity, by contract
(express or implied), tort, pursuant to statute, or otherwise, that you now
have, ever have had or will ever have based on, by reason of, or arising out of,
any event, occurrence, action, inaction, transition or thing of any kind or
nature occurring prior to or on the effective date of this Release. Without
limiting the generality of the above, you specifically release and discharge any
and all claims and causes of action arising, directly or indirectly, from your
employment at the Company, arising under the Employee Retirement Income Security
Act of 1974 (except as to claims pertaining to vested benefits under employee
benefit plan(s) of the Company), Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act of 1967, the Equal Pay Act, the
Rehabilitation Act, the Americans With Disabilities Act, or any other law,
statute, ordinance, rule, regulation, decision or order pertaining to employment
or pertaining to discrimination on the basis of age, alienage, race, color,
creed, gender, national origin, religion, physical or mental disability, marital
status, citizenship, sexual orientation or non-work activities. Payment of any
amounts and the provision of any benefits provided for in this Release do not
signify any admission of wrongdoing by the Company or any of its affiliates.

 

The foregoing shall not restrict you from instituting any proceeding to enforce
the Company's obligations to you under this Release or to challenge the
validity, or the knowing and voluntary nature, of this Release.

 

2.          Older Workers Benefit Protection Act. Pursuant to the Older Workers
Benefit Protection Act, the Company hereby advises you that you should consult
an attorney before signing this Release, that you are entitled to take up to
twenty-one (21) days from the date of your receipt of this Release to consider
it and that you may have seven (7) days from the date you sign this Release to
revoke it. The revocation must be personally delivered to the Company’s Vice
President – Human Resources or his/her designee, or mailed to them via certified
mail, return receipt requested and postmarked within seven (7) calendar days of
your execution of this Release. This Release shall not become effective or
enforceable until the revocation period has expired. Nothing herein is intended
to, or shall, preclude you from filing a charge with any appropriate federal,
state, or local government agency and/or cooperating with said agency in any
investigation. You, however, explicitly waive any right to file a personal
lawsuit and/or receive monetary damages that the agency may recover against each
of the parties released in Paragraph 1 above, without regard as to who brought
any said complaint or charge.

 

3.          Confidentiality of this Release. You agree that you shall keep the
terms of this Release strictly confidential and not disclose, directly or
indirectly, any information concerning them to any third party, with the
exception of your spouse (if you have a spouse), financial or legal advisors,
provided that they agree to keep such information confidential as set forth
herein and not disclose it to others, and except as may be required by court
order or legal process.

 

 
 

--------------------------------------------------------------------------------

 

 

4.           Breach. You agree that all of the payments and benefits provided
for in the Offer Letter Agreement are subject to termination, reduction or
cancellation in the event of your material breach of this Release.

 

5.           Enforcement. The parties agree that any legal proceeding brought to
enforce the provisions of this Release may be brought only in the courts of the
State of Minnesota or the federal courts located in Minnesota and each party
hereby consents to the jurisdiction of such courts.

 

6.           Severability. If any of the terms of this Release shall be held to
be invalid and unenforceable and cannot be rewritten or interpreted by the court
to be valid, enforceable and to meet the intent of the parties expressed herein,
then the remaining terms of this Release are severable and shall not be affected
thereby.

 

7.           Miscellaneous. This Release and the Severance Agreement constitutes
the entire agreement between the parties about or relating to your termination
of employment with the Company, or the Company's obligations to you with respect
to your termination and fully supersedes any and all prior agreements or
understandings between the parties.

 

8.           Representations. You affirm that the only consideration for signing
this Release is described in the Severance Agreement as referenced herein and
that no other promises or agreements of any kind have been made to or with you
by any person or entity whatsoever to cause you to sign this Release, and that
you fully understand the meaning and intent of this instrument. You agree that
at all times during your employment you were properly compensated for all hours
you worked and that you suffered no work related accident, illness or injury.
You agree that you will not disparage the Company in any way, nor will you make
any public comments or communications which tend to cast the Company, its
owners, directors, officers or employees in a negative light.

 

You acknowledge that you have carefully read this Release, voluntarily agree to
all of its terms and conditions, understand its contents and the final and
binding effect of this Release, and that you have signed the same as your own
free act with the full intent of releasing the Company from all claims you may
have against it.

 

EMPLOYEE

 

TILE SHOP HOLDINGS, INC.

 

 

 

 

 

By:

 

 Name:

 

 

 Name:

 

 

 

 Title:

 

 

Date Signed:

 

 

Date Signed:  

 

 

 
 

--------------------------------------------------------------------------------

 

 

 EXHIBIT B

 

TILE SHOP HOLDINGS, inc.

NONDISCLOSURE, CONFIDENTIALITY, ASSIGNMENT AND NONCOMPETITION AGREEMENT

 

THIS NONDISCLOSURE, CONFIDENTIALITY, ASSIGNMENT AND NONCOMPETITION AGREEMENT
(this “Agreement”) is made this the [___] day of July, 2012, by and between Tile
Shop Holdings, Inc., a Delaware corporation and its subsidiaries (collectively
with any predecessors, successors, and assignees, the “Company”), and Timothy C.
Clayton (“I” or “me”), to be effective on the closing date of the Company’s
contribution and merger transactions with JWC Acquisition Corp. (the “Effective
Date”).

 

In consideration of my engagement or continued engagement as an officer,
employee, director, advisor, partner, independent contractor or consultant of
the Company (an “Associate”), and for other valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, I hereby agree as follows:

 

1.                  DEFINITIONS.

 

1.1.            “Affiliate” means any direct or indirect subsidiary of the
Company.

 

1.2.           “Confidential Information” means any and all confidential and/or
proprietary knowledge, data or information concerning the business, business
relationships and financial affairs of the Company or its Affiliates whether or
not in writing and whether or not labeled or identified as confidential or
proprietary. By way of illustration, but not limitation, Confidential
Information includes: (a) Inventions and (b) research and development activities
of the Company or its Affiliates, services and marketing plans, business plans,
budgets and unpublished financial statements, licenses, prices and costs,
customer and supplier information and information disclosed to the Company or
its Affiliates or to me by third parties of a proprietary or confidential nature
or under an obligation of confidence. Confidential Information is contained in
various media, including without limitation, patent applications, computer
programs in object and/or source code, flow charts and other program
documentation, manuals, plans, drawings, designs, technical specifications,
laboratory notebooks, supplier and customer lists, internal financial data and
other documents and records of the Company or its Affiliates.

 

1.3.            “Inventions” means all ideas, concepts, discoveries, inventions,
developments, improvements, formulations, products, processes, know-how,
designs, formulas, methods, developmental or experimental work, clinical data,
original works of authorship, software programs, software and systems
documentation, trade secrets, technical data, or licenses to use (whether or not
patentable or registrable under copyright or similar statutes), that are or were
made, conceived, devised, invented, developed or reduced to practice or tangible
medium by me, either alone or jointly with others (a) during any period that I
am an Associate of the Company, whether or not during normal working hours or on
the premises of the Company, which relate, directly or indirectly, to the
business of the Company or its Affiliates, (b) at the request of or for the
benefit of the Company during any period prior to my engagement as an Associate
of the Company which relate, directly or indirectly, to the business of the
Company or its Affiliates, or (c) which arise out of, or are incidental to, my
engagement as an Associate of the Company.

 

1.4.           “Prior Inventions” means any inventions made, conceived, devised,
invented, developed or first reduced to practice by me, under my direction or
jointly with others prior to the date of this Agreement and which do not
constitute Inventions within the meaning of Section 1.3 above.

 

1.5.             “Third Party Information” means any confidential or proprietary
information received by the Company or its Affiliates from third parties.

  

2.                  CONFIDENTIALITY.

 

2.1.            Recognition of the Company’s Rights. I understand that the
Company continually obtains and develops valuable Confidential Information which
may or has become known to me in connection with my engagement as an Associate
of the Company. I acknowledge that all Confidential Information is and shall
remain the exclusive property of the Company or the third party providing such
Confidential Information to myself, the Company, or the Company’s Affiliates.

 

 
 

--------------------------------------------------------------------------------

 

 

2.2.            Nondisclosure of Confidential Information. I agree that during
the term of my engagement as an Associate of the Company and thereafter, I will
hold in strictest confidence and will not disclose, use, lecture upon, publish
or otherwise make available to any third party (other than personnel of the
Company or its Affiliates who need to know such information in connection with
their work for the Company), any Confidential Information of the Company, except
as such disclosure, use or publication may be required in connection with my
work for the Company, or as expressly authorized in writing by an executive
officer of the Company. I agree that I shall use such Confidential Information
only in the performance of my duties for the Company and in accordance with any
Company policies with respect to the protection of Confidential Information. I
agree not to use such Confidential Information for my own benefit or for the
benefit of any other person or business entity.

  

2.3.            Third Party Information. In addition, I understand that the
Company has received and in the future will receive Third Party Information
subject to a duty on the Company's part to maintain the confidentiality of such
information and to use it only for certain limited purposes. During the term of
my engagement as an Associate of the Company and thereafter, I will hold Third
Party Information in the strictest confidence and will not disclose to anyone
(other than personnel of the Company or its Affiliates who need to know such
information in connection with the performance of their duties for the Company)
or use any Third Party Information, except as such disclosure or use may be
required in connection with the performance of my duties for the Company, or as
expressly authorized in writing by an executive officer of the Company.

 

2.4.            Exceptions. My obligations under Sections 2.2 and 2.3 hereof
shall not apply to the extent that certain Confidential Information: (a) is or
becomes generally known within the Company’s industry through no fault of mine;
(b) was known to me at the time it was disclosed as evidenced by my written
records at the time of disclosure; (c) is lawfully and in good faith made
available to me by a third party who did not derive it from the Company or the
Company’s Affiliates and who imposes no obligation of confidence to me, the
Company, or the Company’s Affiliates; or (d) is required to be disclosed by a
governmental authority or by order of a court of competent jurisdiction,
provided that such disclosure is subject to all applicable governmental or
judicial protection available for like material and reasonable advance notice is
given to the Company.

 

2.5.            Protection and Return of Confidential Information. I agree to
exercise all reasonable precautions to protect the integrity and confidentiality
of Confidential Information in my possession and not to remove any materials
containing Confidential Information from the premises of the Company, except to
the extent necessary in the performance of my duties for the Company or unless
expressly authorized in writing by an executive officer of the Company. Upon the
termination of my engagement as an Associate of the Company, or at any time upon
the Company’s request, I shall return immediately to the Company any and all
notes, memoranda, specifications, devices, formulas and documents, together with
copies thereof, and any other material containing or disclosing any Confidential
Information of the Company or Third Party Information then in my possession or
under my control.

  

3.                  Assignment of Inventions.

 

3.1.            Ownership of Inventions. I acknowledge that all Inventions
already existing at the date of this Agreement or which arise after the date of
this Agreement, belong to and are the absolute property of the Company and will
not be used by me for any purpose other than carrying out my duties as an
Associate of the Company.

 

3.2.            Assignment of Inventions; Enforcement of Rights. Subject to
Section 3.6, I hereby assign and agree to assign in the future to the Company
all of my right, title and interest to any and all Inventions and any and all
related patent rights, copyrights and applications and registrations therefor. I
also agree to assign all my right, title and interest in and to any particular
Inventions to a third party as directed by the Company. During and after my
engagement as an Associate of the Company, I shall cooperate with the Company,
at the Company’s expense, in obtaining proprietary protection for the Inventions
and I shall execute all documents which the Company shall reasonably request in
order to perfect the Company’s rights in the Inventions. I hereby appoint the
Company my attorney to execute and deliver any such documents on my behalf in
the event I should fail or refuse to do so within a reasonable period following
the Company’s request. I understand that, to the extent this Agreement shall be
construed in accordance with the laws of any country or state which limits the
assignability to the Company of certain inventions, this Agreement shall be
interpreted not to apply to any such invention which a court rules or the
Company agrees is subject to such limitation.

 

 
 

--------------------------------------------------------------------------------

 

 

3.3.            Works for Hire. I acknowledge that all original works of
authorship made by me (solely or jointly with others) within the scope of my
engagement as an Associate of the Company or any prior engagement by the
Company, which are protectable by copyright are intended to be “works made for
hire”, as that term is defined in Section 101 of the United States Copyright Act
of 1976 (the “Act”), and shall be the property of the Company and the Company
shall be the sole author within the meaning of the Act. If the copyright to any
such copyrightable work shall not be the property of the Company by operation of
law, I will, without further consideration, assign to the Company all of my
right, title and interest in such copyrightable work and will cooperate with the
Company and its designees, at the Company’s expense, to secure, maintain and
defend for the Company’s benefit copyrights and any extensions and renewals
thereof on any and all such work. I hereby waive all claims to moral rights in
any Inventions.

 

3.4.            Records. I agree to keep and maintain adequate and current
records (in the form of notes, sketches, drawings and in any other form that may
be required by the Company) of all Inventions made by me during the period of my
engagement as an Associate of the Company or any prior engagement by the
Company, which records shall be available to and remain the sole property of the
Company at all times.

 

3.5.            Obligation to Keep Company Informed. During the period of my
engagement as an Associate of the Company, and for six (6) months after
termination of my engagement as an Associate of the Company, I agree to promptly
disclose to the Company fully and in writing all Inventions authored, conceived
or reduced to practice by me, either alone or jointly with others. In addition,
I will promptly disclose to the Company all patent applications filed by me or
on my behalf within a year after termination of my engagement as an Associate of
the Company..

 

3.6.            Prior Inventions. I further represent that the attached Schedule
A contains a complete list of all Prior Inventions. Such Prior Inventions are
considered to be my property or the property of third parties and are not
assigned to the Company hereunder. If there is no such Schedule A attached
hereto, I represent that there are no such Prior Inventions. If I am claiming
any Prior Inventions on Schedule A, I agree that, if in the course of my
engagement as an Associate of the Company or any prior engagement by the
Company, I incorporate any Prior Invention into a Company product, process or
machine, the Company shall automatically be granted and shall have a
non-exclusive, royalty-free, irrevocable, transferable, perpetual, world-wide
license (with rights to sublicense) to make, have made, modify, use and sell
such Prior Invention as part of, or in connection with, such product, process or
machine. Notwithstanding the foregoing, I agree that I will not incorporate, or
permit to be incorporated, Prior Inventions in any Company Inventions without
the Company’s prior written consent.

  

4.                  Other Agreements.

 

4.1.            No Conflicting Obligations. I hereby represent to the Company
that, except as identified on Schedule B, I am not bound by any agreement or any
other previous or existing business relationship which conflicts with or
prevents the full performance of my duties and obligations to the Company
(including my duties and obligations under this or any other agreement with the
Company) during my engagement as an Associate of the Company. I agree I will not
enter into, any agreement either written or oral that conflicts with this
Agreement.

 

4.2.            No Improper Use of Information of Prior Employers or Others. I
understand that the Company does not desire to acquire from me any trade
secrets, know-how or confidential business information I may have acquired from
others. Therefore, I agree during my engagement as an Associate of the Company,
I will not improperly use or disclose any proprietary information or trade
secrets of any former or concurrent employer, or any other person or entity with
whom I have an agreement or to whom I owe a duty to keep such information in
confidence. Those persons or entities with whom I have such agreements or to
whom I owe such a duty are identified on Schedule B.

 

 
 

--------------------------------------------------------------------------------

 

 

5.                  Non-Competition. I agree that while I am engaged as an
Associate of the Company and for a period of one (1) year after termination or
cessation of such engagement for any reason, I shall not, without the Company’s
prior written consent, directly or indirectly, as a principal, employee,
consultant, partner, or stockholder of, or in any other capacity with, any
business enterprise (other than in my capacity as a holder of not more than 1%
of the combined voting power of the outstanding stock of a publicly held
company) (a) engage in direct or indirect competition with the Company or its
Affiliates, (b) conduct a business of the type or character engaged in by the
Company or its Affiliates at the time of termination or cessation of my
engagement as an Associate of the Company, or (c) develop products or services
competitive with those of the Company or its Affiliates.

 

6.                  General non-solicitation. I agree that while I am engaged as
an Associate of the Company and for a period of one (1) year after termination
or cessation of such engagement for any reason, I shall not solicit, divert or
take away, or attempt to divert or take away, the business or patronage of any
of the clients, customers or accounts, or prospective clients, customers or
accounts, of the Company or its Affiliates which were contacted, solicited or
served by me while I was engaged as an Associate of the Company or any
Affiliate.

 

7.                  Non-solicitation of Employees And Consultants. I agree that
while I am engaged as an Associate of the Company and for a period of one (1)
year after termination or cessation of such engagement for any reason, I shall
not directly or indirectly hire, recruit, or solicit any employee, independent
contractor or consultant of the Company or its Affiliates, or induce or attempt
to induce any employee independent contractor or consultant of the Company or
its Affiliates to discontinue his or her relationship with the Company or its
Affiliates.

 

8.                  Notice of Subsequent Employment OR engagement. I shall, for
a period of one (1) year after the termination or cessation of my engagement as
an Associate of the Company, notify the Company of any change of address, and of
any subsequent employment or engagement (stating the name and address of the
employer and the nature of the position) or any other business activity.

 

9.                  EXTENSION OF COVENANT PERIODS. Notwithstanding the foregoing
provisions of Sections 5, 6, 7 and 8 of this Agreement, if (and only if) I am
entitled under the offer letter dated July 28, 2012, between me and the Company
to be paid a severance upon termination of my employment with the Company for a
six-month period commencing with the effective date of my termination of
employment, but the Company elects (which election may be made by the Company in
its sole and absolute discretion) to instead pay me a severance for a 12-month
period, then I agree that the one (1) year covenant periods set forth in
Sections 5, 6, 7 and 8 of this Agreement shall instead be deemed to be two (2)
years.

  

10.              General.

 

10.1.        Effectiveness of This Agreement. The Company and I acknowledge and
agree that this Agreement shall only become effective on (and not prior to) the
Effective Date, and that if the closing of the Company’s contribution and merger
transactions with JWC Acquisition Corp. does not occur for any reason, then this
Agreement shall be null and void as if it never existed.

 

10.2.        Assignment; Successors and Assigns. This Agreement may not be
assigned by either party except that the Company may assign this Agreement to
any Affiliate or in connection with the merger, consolidation or sale of all or
substantially all of its business or assets. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and other legal representatives and, to the extent that any
assignment hereof is permitted hereunder, their assignees.

 

10.3.        Entire Agreement. The obligations pursuant to Sections 2 and 3 of
this Agreement shall apply to any time during which I was previously engaged as
an Associate of the Company, or am in the future engaged as an Associate of the
Company or any Affiliate if no other agreement governs nondisclosure and
assignment of inventions during such period. This Agreement supersedes all prior
agreements, written or oral, with respect to the subject matter of this
Agreement.

 

10.4.        Severability. In the event that any one or more of the provisions
contained herein shall, for any reason, be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provisions of this Agreement, and all other
provisions shall remain in full force and effect. If any of the provisions of
this Agreement is held to be excessively broad, it shall be reformed and
construed by limiting and reducing it so as to be enforceable to the maximum
extent permitted by law. I agree that should I violate any obligation imposed on
me in this Agreement, I shall continue to be bound by the obligation until a
period equal to the term of such obligation without violation of such
obligation.

 

 
 

--------------------------------------------------------------------------------

 

 

10.5.        Amendments and Waivers. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the party to be charged. No delay or omission by
the Company in exercising any right under this Agreement will operate as a
waiver of that or any other right. A waiver or consent given by the Company on
any occasion if effective only in that instance and will not be construed as a
bar to or waiver of any right on any other occasion.

 

10.6.        Employment. I understand that this Agreement does not constitute a
contract of employment or create an obligation on the part of the Company to
continue my employment (if any) with the Company. I understand that my
employment (if any) is “at will” and that my obligations under this Agreement
shall not be affected by any change in my position, title or function with, or
compensation, by the Company. Any subsequent change or changes in my duties,
salary or compensation will not affect the validity or scope of this Agreement.

 

10.7.        Legal and Equitable Remedies. I acknowledge that (a) the business
of the Company and its Affiliates is global in scope and its services may be
marketed and sold throughout the world; (b) the Company and its Affiliates
compete with other businesses that are or could be located in any part of the
world; (c) the Company has required that I make the covenants contained in this
Agreement as a condition to my engagement as an Associate of the Company; and
(d) the restrictions contained in this Agreement are necessary for the
protection of the business and goodwill of the Company and its Affiliates and
are reasonable for such purpose. I agree that any breach of this Agreement by me
will cause irreparable damage to the Company and its Affiliates and that in the
event of such breach, the Company shall be entitled, in addition to monetary
damages and to any other remedies available to the Company under this Agreement
and at law, to equitable relief, including injunctive relief, and to payment by
myself of all costs incurred by the Company in enforcing of the provisions of
this Agreement, including reasonable attorneys’ fees. I agree that should I
violate any obligation imposed on me in this Agreement, I shall continue to be
bound by the obligation until a period equal to the term of such obligation has
expired without violation of such obligation.

 

10.8.        Governing Law. This Agreement shall be construed as a sealed
instrument and shall in all events and for all purposes be governed by, and
construed in accordance with, the laws of the State of Delaware without regard
to any choice of law principle that would dictate the application of the laws of
another jurisdiction. Any action, suit or other legal proceeding which I may
commence to resolve any matter arising under or relating to any provision of
this Agreement shall be commenced only in a court of the State of Delaware (or,
if appropriate, a federal court located within the State of Delaware), and I
hereby consent to the jurisdiction of such court with respect to any action,
suit or proceeding commenced in such court by the Company.

 

[Next Page is Signature Page]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written as an instrument under seal.

 

 

 

 

 

ASSOCIATE

 

 

 

 

 

 

 

 Timothy C. Clayton

 

 

 

 

 

TILE SHOP HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 

 

Name:        Robert A. Rucker

 

Title:          Chief Executive Officer and President

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule A

 

Prior Inventions

 

 

None.

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule B

 

No Conflicting Obligations

 

 

No exceptions.